DETAILED ACTION
	In Application filing on 8/21/2020 Claims 35-54 are pending. Claims 35-54 are under Restriction/Election requirement. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 35-49, drawn to an additive manufacturing device.
Group II, claim(s) 50-54, drawn to an additive manufacturing method.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Group I & II lack unity of invention because even though the inventions of these groups require the technical feature of 
at least one reservoir in communication with the at least one print head;
at least one print head is configured to deposit the additive manufacturing material;
a printing table configured to support at least one removable substrate thereon for printing at least two three-dimensional objects;
controlling a rotational movement between the at least one print head and the printing table; 
and controlling a vertical movement of the at least one print head relative to the printing table. 
However, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of US Pub. No. 20160297149 (“Albert et al.”), further in view of US Pub. No. 20140178588 (“Swanson et al.”).  
Albert et al. teaches an additive manufacturing apparatus (Abstract, “a 3D printer device”), comprising: a reservoir in communication with the at least one print head ([0050], “The feed pinion 225 is a gear or other structure that is arranged to engage the feed gear on the cartridge and help drive the filament/deposition material through the nozzle assembly of the cartridge”); a print head configured to deposit the additive manufacturing material ([0036], “deposition material can be dispensed over the platform 245 through the nozzle assembly”); a controller configured to controlling a rotational movement between the at least one print head and the printing table (Fig. 1A, rotating platform; [0025], “This polar coordinate printer uses a rotational bed 106 that rotates on the theta axis, and also slides in a transverse radial direction (‘R’) to achieve 2-dimensions of motion.”) and controlling a vertical movement of the at least one print head relative to the printing table (Fig. 1A, rotating platform; [0025], “The third ‘z’ axis is in the vertical direction and provides the third degree of motion”).
Albert et al. does not teach a printing table configured to support at least one removable substrate thereon for printing at least two three-dimensional objects. 
However, Swanson et al. teaches an additive manufacturing apparatus (Abstract, “an additive manufacturing system”), comprising a printing table configured to support at least one removable substrate thereon for printing at least two three-dimensional objects ([0009], “releasing the film or substrate having the printed information-containing part and the printed 3D part from the platen assembly, and removing the released film or substrate having the printed information-containing part and the printed 3D part from the additive manufacturing system”).
Albert et al. and Swanson et al. are both considered to be analogous to the claimed invention because they are in the same field of additive manufacturing method. It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the additive manufacturing device in Albert et al. to incorporate a removable substrate as taught by Swanson et al., in order to remove the 3D parts without requiring user intervention (Swanson et al., [0044]). 
A telephone call was made to Eric A. Liu on 3/3/2022 to request an oral election to the above restriction requirement, but did not result in an election being made.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY YU HUANG whose telephone number is (571)272-2643. The examiner can normally be reached 9:00AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on (571) 272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

TIFFANY YU. HUANG
Examiner
Art Unit 1754

/LEITH S SHAFI/Primary Examiner, Art Unit 1744